ELLIOTT, J.
Defendant and appellee, Miiner, prays for a rehearing herein on the ground that our opinion and decree has authorized a correction of an alleged error in stating the number of a head-right, when the plaintiff, in his petition, has not prayed that his title be reformed in that particular.
This matter of error is covered in the opinion so fully that any further statement in acting on defendant’s petition for rehearing would be of no use.
The petition of the plaintiff claims an interest in a certain tract of land, described in article 1 of his petition, and in which the mimber of the headright is not stated.
It is stated in article VIII of the petition that the .land claimed by defendant is, in the matter of identity, part of the same tract described in article I.
The petition prays that plaintiff be recognized as having an interest in the tract of land claimed by the defendant, on the ground that the land claimed by the defendant is in fact part of the tract described in said averment number one. To grant the relief prayed for will be to rec*181ognize and correct for practical purposes the alleged error as to the number of the headright.
The prayer is sufficient for this purpose.
The other grounds urged in the petition for rehearing have been considered again, but our views on the subject remain the same.